DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Claims 1, 9 and 16 have been amended
Claims 1, 2, 4-10, 12-17 and 19 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banach (US 2003/0230635) in view of Chiu (US 2013/0126527).

1, 2, 5: Banach discloses a drinking straw, comprising: 
a straw 3 comprising: 
an upper portion and an annular middle band;
 the upper portion and the middle band forming a smooth surface, wherein the middle band protects from the bite of a user; and 
a lower portion 5 wherein an upper end of the lower portion is directly attached to a lower end of the upper portion (see annotated figure below).

    PNG
    media_image1.png
    569
    161
    media_image1.png
    Greyscale

Banach fails to disclose different durometers of the straw portions. Chiu teaches an upper portion 110-130 having a first durometer and a lower portion having a second material of a second durometer different from the first durometer of the first material [0022-0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Banach to include the durometers of Chiu in order to assist in maintaining the integrity of the straw after several uses. 



4: Banach-Chiu discloses the drinking straw of claim 1, wherein the second material extends from the lower portion and surrounds the band of first material in the upper portion (Banach; flared portion of 5 surrounds the straw). 

6, 14, 15: Banach-Chiu discloses the drinking straw of claim 1, wherein the upper portion is comprised substantially of the first material which has a higher durometer than the second material, which comprises all of the lower portion (Chiu; [0022-0024]).

7: Banach-Chiu discloses the drinking straw of claim 1, wherein the upper portion includes the first material on an upper end, which is away from the lower end that is attached to the upper end of the lower portion; the upper portion upper end comprised of the first material, and the upper portion lower end and the lower portion comprised of the second material (Chiu; see annotated figure below).


    PNG
    media_image2.png
    769
    364
    media_image2.png
    Greyscale



9, 10, 13, 16, 17: Banach discloses a drinking assembly 1, comprising:

a container 21 for holding a fluid 23; and


a straw 3 capable of disposed in the lid, the straw having an upper portion and a lower portion 5:
 


Banach fails to disclose different durometers of the straw portions. Chiu teaches a container and lid assembly 210/230 housing a straw 110, 120, 130; 

an upper portion 110-130 having a first durometer and a lower portion having a second material of a second durometer different from the first durometer of the first material [0022-0023]; and

the upper portion of the lower end and the lower portion is comprised of the second material [0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Banach to include the durometers of Chiu in order to assist in maintaining the integrity of the straw after several uses. 

12: Banach-Chiu discloses the drinking straw assembly of claim 9, wherein the second material extends from the lower portion and surrounds the band of first material in the straw upper portion (Chiu; fig. 2).

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banach (US 2003/0230635) in view of Chiu (US 2013/0126527) in view of Ito (US 2007/0272645).

8, 19: Banach-Chiu discloses the use of an injection molded straw but fails to teach the use a of compression mold manufacture. Manufacturing the straw of Banach via compression mold would be obvious to one having ordinary skill in the art. Ito [0044] represents evidence that such a process would yield a similar result.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RAVEN COLLINS/            Examiner, Art Unit 3735 

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735